Title: To James Madison from Isaac Briggs (Abstract), 20 April 1805
From: Briggs, Isaac
To: Madison, James


20 April 1805, Washington, Mississippi Territory. “There is reason to expect that there will be applications or recommendations for the office of Secretary for this Territory. Permit me to suggest the idea that some embarrassment might result from the appointment, unless it be made on the President’s or thy personal knowledge, or in conformity with the wishes of the present Governor, whose disinterested patriotism cannot be doubted. He has not yet received his commission. Present my affectionate respects to thy wife; and accept thyself an assurance of my esteem and regard.”
